 1   WO
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                             FOR THE DISTRICT OF ARIZONA
 8                                             )    No. CV-17-00119-PHX-SPL
      James W Denby, et al.,
 9                                             )
                                               )
                       Plaintiffs,             )    ORDER
10                                             )
      vs.
11                                             )
                                               )
      City of Casa Grande, et al.,             )
12                                             )
13                     Defendants.             )
                                               )
14                                             )

15          This action arises from law enforcement’s execution of a search warrant for Abram
16   Ochoa at 116 West 10th Street in Casa Grande, Arizona (hereinafter “the Property”).
17   Plaintiffs, the Property residents, allege the use of excessive force upon the Property and
18   assert constitutional claims against Defendants pursuant to 42 U.S.C. § 1983 (Doc. 82).
19   Pending before the Court are Defendants’ Motion to Dismiss Plaintiffs’ Second Amended
20   Complaint (Doc. 83) and Motion for Summary Judgment (Doc. 91). The Court rules as
21   follows.
22   I.     Motion to Dismiss (Doc. 83)
23        A. Background
24          On December 17, 2014, the Casa Grande Police Department (“CGPD”) responded
25   to a domestic disturbance call down the street from the Property (Doc. 82 at ¶ 31). Upon
26   arrival, officers learned the incident involved Abram Ochoa, who had outstanding warrants
27   for his arrest (Doc. 82 at ¶ 34). After determining that Ochoa had entered the Property,
28   officers attempted to communicate with Ochoa via a loud speaker PA system but received
 1   no response (Doc. 82 at ¶¶ 38-41, 43-45, 55-56). CGPD declined offers from Ochoa’s
 2   girlfriend and Plaintiff James Denby’s son in helping persuade Ochoa to leave the Property
 3   voluntarily (Doc. 82 at ¶¶ 45, 57). Minutes after arriving, CGPD requested assistance from
 4   Pinal County Regional SWAT (“SWAT”) (Doc. 82 at ¶ 58). While establishing a
 5   perimeter, CGPD Officer Engstrom reported seeing movement under a tarp covering a car
 6   in the Property’s backyard, but no further investigation was made (Doc. 82 at ¶¶ 64-70).
 7          SWAT arrived on scene and decided to use an armored vehicle, referred to as a
 8   “Bearcat,” (Doc. 82 at ¶ 74) as a battering ram to gain access to the Property (Doc. 82 at
 9   ¶¶ 76-77). SWAT drove the Bearcat over a chain-linked fence and into the front of the
10   Property, breaking windows and the front door (Doc. 82 at ¶ 80). Further attempts to
11   communicate with Ochoa through the Bearcat’s PA system and a deployed tactical phone
12   proved unsuccessful (Doc. 82 at ¶¶ 81-84).
13          Upon the execution of a search warrant (Doc. 82 at ¶¶ 86-89), SWAT deployed a
14   medium robot into the Property but found no sign of Ochoa (Doc. 82 at ¶¶ 90-91). SWAT
15   used the PA system to announce that Ochoa had five minutes to exit the building or further
16   force would be used against him (Doc. 82 at ¶ 93). After the time expired, SWAT fired a
17   total of 22 canisters of pepper spray and tear gas into the Property (Doc. 82 at ¶¶ 94-102),
18   searched the Property with a second robot (Doc. 82 at ¶ 104), and deployed a Noise Flash
19   Diversionary Device (Doc. 82 at ¶ 105). SWAT then developed a tactical plan to enter the
20   Property, which included the use of two additional Noise Flash Diversionary Devices (Doc.
21   82 at ¶ 109-111). During the search, SWAT team members destroyed furniture, cushions,
22   windows, bathroom mirrors, shower doors, toilets, televisions, artwork, and antiques (Doc.
23   82 at ¶¶ 116-121). Ochoa was not found inside the Property (Doc. 82 at ¶ 112). Once the
24   Property was cleared, SWAT and CGPD searched the backyard (Doc. 82 at ¶¶ 124-126).
25   Ochoa was found hiding underneath the tarp that Officer Engstrom had reported seeing
26   movement under five hours earlier (Doc. 82 at ¶¶ 126-130).
27   ///
28   ///


                                                  2
 1      B. Legal Standard
 2          Defendants have moved to dismiss Plaintiffs’ Second Amended Complaint pursuant
 3   to Federal Rules of Civil Procedure 12(b)(1) and 12(b)(6). The motion argues that each
 4   individual Defendant is entitled to qualified immunity, and the complaint fails to state a
 5   municipal entity claim against either the City of Casa Grande or Pinal County. The motion
 6   further argues that Plaintiff Elizabeth Torres must be dismissed for lack of standing.
 7          “‘To survive a motion to dismiss, a complaint must contain sufficient factual matter,
 8   accepted as true, to state a claim to relief that is plausible on its face;’ that is, plaintiff must
 9   ‘plead[] factual content that allows the court to draw the reasonable inference that the
10   defendant is liable for the misconduct alleged.’” Telesaurus VPC, LLC v. Power, 623 F.3d
11   998, 1003 (9th Cir. 2010) (quoting Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)). The Court
12   may dismiss a complaint for failure to state a claim under Federal Rule of Civil Procedure
13   12(b)(6) for two reasons: (1) lack of a cognizable legal theory, and (2) insufficient facts
14   alleged under a cognizable legal theory. Balistreri v. Pacifica Police Dep’t, 901 F.2d 696,
15   699 (9th Cir. 1988), abrogated on other grounds by Bell Atl. Corp v. Twombly, 550 U.S.
16   544 (2007).
17          A complaint must contain sufficient factual matter, which, if accepted as true, states
18   a claim to relief that is “plausible on its face.” Iqbal, 556 U.S. at 678 (quoting Twombly,
19   550 U.S. at 570). Facial plausibility requires the plaintiff to plead “factual content that
20   allows the court to draw the reasonable inference that the defendant is liable for the
21   misconduct alleged.” Id. Plausibility does not equal “probability,” but still requires more
22   than a sheer possibility that a defendant acted unlawfully. Id. “Where a complaint pleads
23   facts that are merely consistent with a defendant’s liability, it stops short of the line between
24   possibility and plausibility of entitlement to relief.” Id. (citation and internal quotation
25   marks omitted).
26          In deciding a motion to dismiss, the Court must “accept as true the well-pleaded
27   allegations of material fact,” and construe those facts “in the light most favorable to the
28   nonmoving party.” Daniels-Hall v. Nat’l Educ. Ass’n, 629 F.3d 992, 998 (9th Cir. 2010).


                                                      3
 1   “[A]llegations that are merely conclusory, unwarranted deductions of fact, or unreasonable
 2   inferences,” however, are insufficient to defeat a 12(b)(6) motion. Although a complaint
 3   “does not need detailed factual allegations,” a plaintiff must “raise a right to relief above
 4   the speculative level.” Twombly, 550 U.S. at 555. This requires “more than labels and
 5   conclusions, [or] a formulaic recitation of a cause of action’s elements.” Id.
 6      C. Qualified Immunity
 7          Defendants argue that the individually named Defendants are entitled to qualified
 8   immunity (Doc. 83 at 9-16). “The doctrine of qualified immunity protects government
 9   officials ‘from liability for civil damages insofar as their conduct does not violate clearly
10   established statutory or constitutional rights of which a reasonable person would have
11   known.’” Pearson v. Callahan, 555 U.S. 223, 231 (2009) (citation omitted). In resolving
12   qualified immunity claims, the Court must consider: (1) whether the facts alleged establish
13   the violation of a constitutional right, and (2) whether the right was “clearly established”
14   at the time of the incident. Id. at 232. To be clearly established, “[t]he contours of the right
15   must be sufficiently clear that a reasonable official would understand that what he is doing
16   violates that right.” Anderson v. Creighton, 483 U.S. 635, 640 (1987); see also Dunn v.
17   Castro, 621 F.3d 1196, 1201 (9th Cir. 2010) (“[T]he right allegedly violated must be
18   defined at the appropriate level of specificity before a court can determine if it was clearly
19   established.” (quotation omitted)). Although a case on point is not required, “existing
20   precedent must have placed the statutory or constitutional question beyond debate.”
21   Ashcroft v. al-Kidd, 563 U.S. 731, 741 (2011). Clearly established law should not be
22   defined at a “high level of generality.” Id. at 742.
23          Although the applicability of qualified immunity should be resolved at the earliest
24   possible stage in litigation, Hunter v. Bryant, 502 U.S. 224, 227 (1991), “a motion to
25   dismiss on qualified immunity grounds puts the Court in the difficult position of deciding
26   ‘far-reaching constitutional questions on a non-existent factual record,’” Hernandez v.
27   Ryan, No. CV 09-2683-PHX-DGC, 2010 WL 4537975, at 2 (D. Ariz. 2010) (quoting Kwai
28   Fun Wong v. United States, 373 F.3d 952, 957 (9th Cir. 2004). In this Court’s March 31,


                                                    4
 1   2018 Order, the Court found that resolution of Defendants’ qualified immunity claims
 2   required further factual development (Doc. 80). Accordingly, the Court will not dismiss
 3   the claims against the individual Defendants on the basis of qualified immunity at this time.
 4         D. Sufficiency of the Pleadings
 5            The Court now turns to Defendants’ arguments regarding the sufficiency of
 6   Plaintiffs’ allegations in the Second Amended Complaint (Doc. 83 at 16-18). The Court
 7   addresses each claim in turn.
 8            1. Municipal Liability: Failure to Investigate or Prosecute
 9            Municipalities may be liable under § 1983 when the execution of the government’s
10   policies or customs inflicts a constitutional injury. Monell v. Dep’t of Soc. Servs. of City
11   of N.Y., 436 U.S. 658, 694 (1978); see also Horton by Horton v. City of Santa Maria, 915
12   F.3d 592, 603 (9th Cir. 2019) (“A municipality may not, however, be sued under a
13   respondeat superior theory.”). There are two ways in which municipal liability may attach:
14   (1) if the constitutional violation is committed in accordance with a longstanding custom
15   or practice, or (2) if an isolated violation is caused by a person with final policymaking
16   authority. Webb v. Sloan, 330 F.3d 1158, 1164 (9th Cir. 2003).
17            The Court reads Count III of the Second Amended Complaint as alleging that the
18   government’s failure to investigate or prosecute previous claims of civil rights violations
19   resulted in what amounted to sanctioned use of excessive force (Doc. 82 at ¶¶ 178-182).
20   This allegation, however, is conclusory in nature, and apart from the current incident,
21   contains no factual allegations to support such a practice. See Meas v. City & Cty. of San
22   Francisco, 681 F.Supp.2d 1128, 1142 (N.D. Cal. 2010) (“[P]lainiff’s unsubstantiated
23   allegations regarding the City’s purported failure to discipline a single officer, as opposed
24   to a systematic policy, cannot support a claim of municipal liability.”). The Court therefore
25   finds that Plaintiffs have failed to state a claim and the motion to dismiss Count III is
26   granted.
27   ///
28   ///


                                                  5
 1          2. Municipal Liability: Failure to Train and Supervise
 2          “In limited circumstances, a local government’s decision not to train certain
 3   employees about their legal duty to avoid violating citizens’ rights may rise to the level of
 4   an official government policy for purposes of § 1983.” Connick v. Thompson, 563 U.S.
 5   51, 61 (2011).    In Count IV, Plaintiffs allege the government entities and supervising
 6   agents were deliberately indifferent to the need to train and supervise employee officers
 7   and that lack of training caused Plaintiffs’ constitutional harm. In reviewing such a claim,
 8   Plaintiffs much allege facts that demonstrate the Defendants “disregarded the known or
 9   obvious consequences that a particular omission in their training program would cause
10   [municipal] employees to violate citizens’ constitutional rights.” Flores v. Cty. of Los
11   Angeles, 758 F.3d 1154, 1159 (9th Cir. 2014) (alteration in original) (emphasis added)
12   (citation omitted).
13          Upon review, the Court find the allegations contained within the Second Amended
14   Complaint are insufficient to state a plausible Monell Claim. Although the Court
15   understands that Plaintiffs are alleging the government entities and supervising agents
16   failed to adequately train employee officers on how to properly inspect and clear the
17   perimeter of a residence or appropriately work with chemical munitions (Doc. 82 at ¶¶ 131-
18   133, 203), the allegations lack any explanation as to how the training was deficient or
19   inadequate. See McFarland v. City of Clovis, 163 F.Supp.3d. 798, 803 (E.D. Cal. 2016)
20   (“Simply alleging that training is ‘deficient’ or ‘inadequate’ is conclusory and does not
21   support a plausible claim.”). Absent allegations of specific defects in officer training,
22   Plaintiffs cannot prevail on their claim for failure to train. Accordingly, the motion to
23   dismiss Count IV is granted.
24      E. Elizabeth J. Torres
25          Finally, Defendants argue the Second Amended Complaint lacks any plausibly
26   stated facts to demonstrate that Plaintiff Elizabeth Torres has standing to bring this suit
27   (Doc. 83 at 4 n.2). Plaintiffs have not responded.
28          “[T]o satisfy Article III’s standing requirements, a plaintiff must show (1) it has


                                                  6
 1   suffered an ‘injury in fact’ that is (a) concrete and particularized and (b) actual or imminent,
 2   not conjectural or hypothetical; (2) the injury is fairly traceable to the challenged action of
 3   the defendant; and (3) it is likely, as opposed to merely speculative, that the injury will be
 4   redressed by a favorable decision.” Kirola v. City and Cty. of San Francisco, 860 F.3d
 5   1164, 1174 (9th Cir. 2017) (alteration in original) (quotation omitted); see also Fed. R. Civ.
 6   P. 12(b)(1). “We need only conclude that one of the plaintiffs has standing in order to
 7   consider the merits of the plaintiffs’ claim.” Valle del Sol Inc. v. Whiting, 732 F.3d 1006,
 8   1014 (9th Cir. 2013). The Court, however, will address Torres’ standing because the
 9   motion to dismiss challenges that standing. We Are Am./Somos Am. v. Maricopa Cty. Bd.
10   of Supervisors, 809 F.Supp.2d 1084, 1091 (D. Ariz. 2011) (“That general rule does not
11   strictly prohibit a district court, in a multiple plaintiff case such as this, from considering
12   the standing of the other plaintiffs even if it finds that one plaintiff has standing.”).
13          The only fact alleged as to Elizabeth Torres in the Second Amended Complaint is
14   that she is a resident of Maricopa County, Arizona (Doc. 82 at ¶ 6). Without more,
15   Plaintiffs have failed to satisfy the Article III standing requirements. Accordingly, Plaintiff
16   Elizabeth Torres will be dismissed for lack of standing.
17      F. Conclusion
18          Defendants’ Motion to Dismiss (Doc. 83) will be granted in part and denied in part.
19   The motion is denied as to Defendants’ qualified immunity claims, but granted as to Count
20   III, Count IV, and Elizabeth Torres.
21          In the alternative, Plaintiffs request this Court grant them leave to amend. In its
22   March 31, 2018 Order, however, this Court already provided Plaintiffs with an opportunity
23   to cure the defects as to the municipality claims (Counts III and IV) (Doc. 80 at 6).
24   Accordingly, leave to amend will be denied and Counts III and IV will be dismissed with
25   prejudice. See Mir v. Fosburg, 646 F.2d 342, 347 (9th Cir. 1980) (“[A] district court has
26   broad discretion to grant or deny leave to amend, particularly where the court has already
27   given a plaintiff one or more opportunities to amend his complaint to allege federal
28   claims.”). Plaintiffs will, however, be provided with an opportunity to amend their


                                                    7
 1   complaint to allege sufficient facts establishing Article III standing as to Elizabeth Torres.
 2   II.      Motion for Summary Judgment (Doc. 91)
 3            The City of Casa Grande and Pinal County have filed a Motion for Summary
 4   Judgment asserting the same arguments addressed in their Motion to Dismiss: (1) there are
 5   no facts supporting Monell-based liability as to the City and County Defendants, and (2)
 6   the individual Defendants are entitled to qualified immunity (Doc. 91 at 2). Plaintiffs argue
 7   the motion should be denied and Plaintiffs should be permitted to conduct discovery as to
 8   Defendants’ qualified immunity claims.
 9         A. Procedural History
10            Plaintiffs filed a complaint in Maricopa County Superior Court on December 16,
11   2016 (Doc. 1 at 9), alleging various constitutional claims against Defendants under 42
12   U.S.C. § 1983 (Doc. 1). Defendants removed this action to federal court on January 13,
13   2017 (Doc. 1), Plaintiffs filed an Amended Complaint on April 6, 2017 (Doc. 31), the City
14   and County Defendants filed a Motion to Dismiss on June 19, 2017 (Doc. 51), and
15   Defendant Paul Babeu filed a separate Motion to Dismiss on July 10, 2017 (Doc. 58). In
16   its Case Management Order, the Court granted the parties until May 4, 2018 to complete
17   all discovery (Doc. 60 at 2).
18            On March 31, 2018, this Court issued its ruling on Defendants’ pending Motions to
19   Dismiss (Doc. 80).      The Order ultimately dismissed the Amended Complaint, gave
20   Plaintiffs the opportunity to amend as to Counts I, III, IV, V, and VI, and denied a Joint
21   Motion to Stay discovery pending resolution of the motions as moot (Doc. 80). Pursuant
22   to that Order, Plaintiffs filed their Second Amended Complaint on April 17, 2018, and
23   Defendants filed another Motion to Dismiss on May 1, 2018 (Doc. 83). In response to a
24   Motion for Clarification (Doc. 84), the Court informed the parties that the Case
25   Management Order deadlines remained in effect (Doc. 85). Defendants then filed the
26   instant Motion for Summary Judgment on July 3, 2018 (Doc. 91), which was fully briefed
27   as of March 1, 2019 (Doc. 104).
28   ///


                                                   8
 1      B. Discussion
 2          Plaintiffs argue that the Motion for Summary Judgment should be denied as the
 3   parties were unable to reasonably conduct discovery until the Second Amended Complaint
 4   was filed and the various motions to dismiss were adjudicated (Doc. 101 at 6-9).
 5   Defendants argue the response is, in large part, an untimely motion for reconsideration
 6   (Doc. 104 at 10-11).
 7          “A motion to reopen discovery is a motion to modify the discovery deadline set in
 8   the Court’s scheduling order pursuant to [Federal Rule of Civil Procedure 16].” Lexington
 9   Ins. Co. v. Scott Homes Multifamily, Inc., No. CV-12-02119-PHX-JAT, 2015 WL 751204,
10   *4 (D. Ariz. Feb. 23, 2015).1 Rule 16(b)(4) provides that “[a] schedule may be modified
11   only for good cause and with the judge’s consent.” In the Ninth Circuit, good cause
12   requires a showing that the movant “diligently pursued previous discovery opportunities,”
13   and that “additional discovery would have precluded summary judgment.” Cornwell v.
14   Electra Cent. Credit Union, 439 F.3d 1018, 1026 (9th Cir. 2006). When ruling on a motion
15   to reopen discovery, courts may consider the following factors:
16                 1) whether trial is imminent, 2) whether the request is opposed,
                   3) whether the non-moving party would be prejudiced, 4)
17                 whether the moving party was diligent in obtaining discovery
                   within the guidelines established by the court, 5) the
18                 foreseeability of the need for additional discovery in light of
                   the time allowed for discovery by the district court, and 6) the
19                 likelihood that the discovery will lead to relevant evidence.
20
     Lexington Ins. Co., 2015 WL 751204, at *4 (quotation omitted). Ultimately, district courts
21
     have “wide latitude in controlling discovery.” Volk v. D.A. Davidson & Co., 816 F.2d 1406,
22
     1416 (9th Cir. 1987).
23
24
            1
              Plaintiffs move to reopen discovery under Federal Rule of Civil Procedure 56(d),
25   which permits the Court to grant the opposing party relief on the basis that the nonmovant
     cannot present facts essential to its opposition (Doc. 101 at 2). Rule 56(d), however, “does
26   not reopen discovery; rather it forestalls ruling on a motion for summary judgment in cases
     where discovery is still open and provides the prospect of defeating summary judgment.”
27   Dumas v. Bangi, No. 1:12-cv-01355-LJO-JLT (PC), 2014 WL 3844775, *2 (E.D. Cal. Jan.
     23, 2014). Accordingly, the Court finds the request is improper under Rule 56(d) and will
28   treat the response as a motion under Rule 16.

                                                  9
 1          After thoroughly reviewing the docket, the Court will permit Plaintiffs time to
 2   conduct discovery as to Defendants’ qualified immunity claims. As pointed out by
 3   Plaintiffs, in its March 31, 2018 Order, the Court stated that “resolution of Defendants’
 4   qualified immunity claims requires further factual development” (Doc. 80). Although
 5   Defendants object to the request now, the parties previously filed a stipulation to stay
 6   discovery, and Defendants recently moved to extend the dispositive motion deadline (see
 7   Doc. 89). The Court also notes that the parties had mutually agreed to refrain from
 8   conducting discovery during a majority of the designated discovery timeframe, based on
 9   the pending qualified immunity claims (see Doc. 84). See Mitchell v. Forsyth, 472 U.S.
10   511, 526 (1985) (stating pretrial matters should be avoided if possible before resolution of
11   qualified immunity claims). Accordingly, the Court finds that Defendants would not be
12   prejudiced by granting an extension. Finally, the Court notes that although this case is
13   beginning to age, a trial has not yet been set. Plaintiffs’ request is therefore granted.
14          IT IS THEREFORE ORDERED that Defendants’ Motion to Dismiss (Doc. 83)
15   is granted in part and denied in part. The motion is denied as to the claims of qualified
16   immunity, but granted as to Count III, Count IV, and Elizabeth Torres. Plaintiff Elizabeth
17   Torres is dismissed without prejudice and Counts III and IV are dismissed with
18   prejudice.
19          IT IS FURTHER ORDERED that Plaintiffs may file a Third Amended Complaint
20   no later than April 12, 2019.
21          IT IS FURTHER ORDERED that Defendant’s Motion for Summary Judgment
22   (Doc. 91) is denied without prejudice.
23   ///
24   ///
25   ///
26   ///
27   ///
28   ///


                                                   10
 1         IT IS FURTHER ORDERED that Plaintiff’s Response to the Motion for
 2   Summary Judgment (Doc. 101), which is construed as a Motion to Reopen Discovery under
 3   Rule 16, is granted. Discovery deadlines are modified as follows:
 4                1. Fact Discovery shall be completed by June 26, 2019;
 5                2. Good Faith Settlement talks must be completed by July 10, 2019; and
 6                3. Dispositive Motions shall be due by July 26, 2019.
 7         Dated this 29th day of March, 2019.
 8
 9
                                                      Honorable Steven P. Logan
10                                                    United States District Judge
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 11
